Case 2:19-cv-10230-PVC Document 26 Filed 12/16/20 Page 1 of 1 Page ID #:424




 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     JAMES P. LI,                         )
11                                        ) CASE NO.: 2:19-cv-10230-PVC
12
           Plaintiff,                     )
                                          )
13   v.                                   ) ORDER AWARDING EAJA
14                                        ) FEES AND COSTS
     ANDREW SAUL,                         )
15   Commissioner of Social Security,     )
16                                        )
           Defendant.                     )
17
                                          )
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21   THOUSAND FIVE HUNDRED DOLLARS AND 00/100 ($2,500.00) and costs in
22   the amount of FOUR HUNDRED DOLLARS ($400.00) subject to the terms of the
23   stipulation.
24
25
26   DATED: December 16, 2020             _______________________________
27                                        HON. PEDRO V. CASTILLO
                                          United States Magistrate Judge
28



                                            -1-
